Opinion issued June 18, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00171-CV
____________

ELOISE GARCIA, Appellant

V.

JULIA GONZALES, Appellee



On Appeal from the County Court at Law No. 3
Fort Bend County, Texas
Trial Court Cause No.  08CPR021384



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft. (1)
1.    	The Honoarable Tim Taft, retired justice, Court of Appeals for the First
District of Texas, participating by assignment.